Citation Nr: 1226838	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include arthritis.  

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to September 1979.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in September 2008, and a substantive appeal was timely received in October 2008.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran did not report for a Travel Board hearing in February 2010.  Motion for good cause has been granted to reschedule the Veteran's Travel Board hearing before a Veterans Law Judge.  Therefore the Veteran should be afforded a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the Regional Office before a Veterans Law Judge.  Send a letter notifying the Veteran of his new hearing date to the following address: 22 Summit Heights, Apartment A, Clarksville, TN 37040.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


